Citation Nr: 0405216	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
dependency compensation benefits in the amount of $1,244.80.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 administrative decision by 
the RO's Committee on Waivers and Compromises (Committee), 
which denied the veteran's request for a waiver of recovery 
of an overpayment of VA dependency compensation benefits in 
the amount of $1,244.80 on the basis that recovery would not 
be against equity and good conscience.


FINDINGS OF FACT

1.  In a June 1973 rating decision, the veteran was awarded 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective May 1, 1973.

2.  The veteran received additional dependency benefits for 
his son during the same period of time that the veteran's son 
elected to receive Dependents' Educational Assistance (DEA) 
benefits under Chapter 35 of Title 38, United States Code, 
and an overpayment in the amount of $1,244.80, was created.

3.  The overpayment in this case was not due to fraud, 
misrepresentation, or bad faith by the veteran.

4.  The veteran was not at fault in the creation of the 
overpayment.

5.  Recovery of the overpayment of additional VA dependency 
compensation benefits in this case, $1,244.80, would be 
against equity and good conscience.




CONCLUSIONS OF LAW

1.  There was no bad faith, fraud, or misrepresentation on 
the part of the veteran in the creation of the overpayment.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 
1.963(a) (2003).

2.  Recovery of the overpayment of VA dependency compensation 
benefits in the amount of $1,244.80, plus accrued interest, 
is against equity and good conscience; therefore, waiver of 
recovery of the overpayment is warranted.  38 U.S.C.A. § 3562 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.667, 3.707, 
21.3023 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reflects that in a June 1973 rating decision, the 
veteran was awarded entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities, effective May 1, 1973.

Prior to the veteran's current appeal before the Board, basic 
eligibility for DEA benefits under Chapter 35 had been 
established for child number 2 and child number 3 in 1996.  
In the notice letter dated May 1, 1998, the RO informed the 
veteran that his compensation payments had been reduced 
because child number 2 and child number 3 were removed from 
his award.  The RO noted that each child had been receiving 
DEA benefits since September 16, 1996, and that children 
cannot, by law, receive DEA benefits and be considered as 
dependents on the veteran's award.  Consequently, the RO 
informed the veteran that he had been paid too much.  A 
notice from the Debt Management Center (DMC) in March 1998 
informed the veteran that he owed VA $6,392.00.

Thereafter, the veteran filed a waiver request, which the 
Committee granted in November 1998.  In granting the 
veteran's waiver, the Committee pointed out that, while the 
veteran had received erroneous payments for dependents, he 
was not considered to be at material fault because VA itself 
made significant errors in the processing of the case.  The 
Committee noted that VA paid the veteran for dependents who 
were receiving Chapter 35 benefits, and that the veteran was 
not expected to understand the complexities of VA payment 
rules, when VA itself made errors.  The Committee went on to 
determine that for the veteran to be required to repay the 
debt would be considered undue financial hardship on the 
veteran's family and defeat the purpose of the benefit.  
Moreover, while the veteran's financial status report showed 
that income slightly exceeded expenses, the veteran was 
making minimum payments on significant debts.  Therefore, the 
Committee determined that it would not be unjust enrichment 
for the veteran to retain the erroneously paid benefit.

On June 13, 2001, VA received the veteran's Request for 
Approval of School Attendance on behalf of child number 6 
("his son or "his child").  In the application, the 
veteran noted that his child was expected to graduate from 
high school in June 2001 and begin a new school term in 
September 2001.

On August 31, 2001, the record indicates that the veteran 
called VA and inquired about the status of his dependency 
claim, which VA received on June 13, 2001.

On October 15, 2001, the RO sent the veteran a notice letter 
and informed him that it had received notification that child 
number 5 and 6 were both in school and had adjusted the 
veteran's award accordingly.

On December 6, 2001, the Education Division of the Buffalo RO 
sent the Cleveland RO a cover letter and a copy of VA Form 
22-8945, Education Award, dated on November 30, 2001.  The 
Buffalo RO's cover letter noted that a copy of a Chapter 35 
award for the veteran's son was attached, and specifically 
requested that the Cleveland RO ensure that the claims file 
was reviewed with the Chapter 35 award document so that any 
necessary adjustments to the veteran's compensation award 
would be made.  The VA Form 22-8945 indicates that the 
veteran's son had been awarded Chapter 35 benefits, effective 
September 19, 2001.  

On February 27, 2002, the RO sent the veteran a letter and 
informed him that his son had elected to receive Chapter 35 
education benefits and that, by law, dependents cannot 
receive Chapter 35 benefits and remain on the veteran's 
award.  The RO proposed to remove the son from the veteran's 
award and reduce the veteran's monthly benefit payments, 
effective from September 19, 2001.  The RO noted that this 
adjustment would result in an overpayment of benefits that 
had been paid to veteran.  The letter explained that the 
veteran was not entitled to receive additional dependency 
benefits for his son if his son had elected to receive 
Chapter 35 benefits in his own name.  The Board notes that, 
as a result of the duplicate benefits paid during the 
relevant period, an overpayment in the amount of $1,244.80 
was created.  (The veteran has not disputed the amount or 
validity of the debt created by this overpayment.)

A notice from the DMC on May 2, 2002 informed the veteran 
that he owed VA $1,244.80.

In advancing his claim for a waiver of recovery of his 
indebtedness, the veteran submitted VA Form 20-5655, 
Financial Status Report (FSR), received in May 2002.  He 
reported that his income exceeded his expenses by $437.00 
each month.  He further reported that his net worth consisted 
of $96,120.00 which included the resale value of real estate 
owned, as well as an unpaid balance of $114,750.00 in 
installment contract debt.  

Analysis

The veteran timely requested a waiver of the overpayment of 
compensation benefits contending that it was solely VA's 
error that he received such benefits while his child was 
receiving Chapter 35 benefits.  He contends that he assumed 
there was no way VA would pay the DEA benefits to his son and 
pay him additional benefits unless he was entitled to them.  
He claims that once his son began receiving DEA benefits, VA 
should have stopped paying the veteran dependency benefits.  
The veteran claims that he fulfilled his responsibility, 
which was to notify VA if his son was no longer a full-time 
student; however, VA failed to catch its mistake in time and 
the veteran should not be required to pay for VA's error.  In 
other words, the veteran asserts that VA should bear the 
responsibility for the overpayment as a procedure should have 
been in place to monitor such payments once Chapter 35 
benefits were awarded.  

The Committee in a July 2002 decision denied the veteran's 
waiver request and he filed a timely appeal to the Board.  
The Committee found that, pursuant to 38 U.S.C.A. § 5302 and 
38 C.F.R. § 1.962, there was no fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
debt.  Thus, finding that waiver consideration was not 
precluded, the Committee then considered the elements of 
equity and good conscience.  In this regard, the Committee 
found that while it would be hardship for the veteran to 
repay the debt, it did not find that repayment would be an 
undue hardship.

In a statement of the case issued in February 2003, the 
decision of the Committee was elaborated upon.  In this 
regard, it was noted that the veteran had been notified on 
several occasions of the conditions of additional payment for 
dependents in the past.  The veteran also had had previous 
adjustments made to his benefits based on changes in the 
status of his dependent children, specifically due to DEA 
benefits.  As a result the overpayment was created because 
the veteran failed to notify VA of a change in the status of 
his dependents; thus, fault on the part of the veteran did 
exist in a substantial manner.  Moreover, in denying the 
veteran's waiver request, it was determined that there would 
be no undue hardship to the veteran to repay the debt, and 
that failure to make restitution would result in unfair gain 
to the debtor.  Thus, the absence of undue financial hardship 
and the finding of unjust enrichment outweighed the absence 
of fault on the part of the veteran.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 
1.963(a) (2003).  Under the criteria set out in 38 U.S.C.A. 
§ 5302(c), the law precludes a waiver of recovery of an 
overpayment or the collection of any indebtedness where any 
one of the following elements is found to exist:  (1) fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.962(b).  Consequently, before the 
Board may determine whether equity and good conscience 
affords the veteran a waiver, the Board must first determine 
whether there was an indication of fraud, misrepresentation, 
or bad faith on the part of the veteran in connection with 
the claim.

In reviewing the evidence of record, the Board agrees with 
the Committee's July 2002 decision and finds that the facts 
in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment.  This is so because there is 
nothing in the record to indicate that the veteran tried to 
hide the status of his dependent son or mislead VA.  The 
record shows that, through the years, the veteran has been 
married three times and has a total of 6 biological and 
stepchildren.  He has essentially informed VA about his 
marital status, the status of dependents, and the status of 
each child's school attendance plans in a timely manner.  
Therefore, the Board finds that there was no indication of 
fraud, misrepresentation, or bad faith on the part of the 
veteran.  

Having determined that there was no fraud, misrepresentation, 
or bad faith on the veteran's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. 
§ 1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) requires consideration 
of each of the following factors, which are not intended to 
be all inclusive:  (1) fault of the debtor; (2) balancing of 
faults between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  In considering the evidence 
of record, the Board finds that greater weight must be placed 
on the balancing of faults in this case, and not on a finding 
of undue hardship or unjust enrichment.  The veteran has 
essentially argued that VA was at fault with regard to the 
duplicate payments.  In this case, the Board finds that the 
veteran bears essentially little or no fault in the creation 
of the overpayment of compensation.  Moreover, because of the 
chronology of events and action by VA in this case, he cannot 
be held accountable for the overpayment at issue.  The Board 
finds that VA was responsible for the creation of the 
overpayment.  VA, in November 2001, awarded the veteran's son 
Chapter 35 benefits retroactive to September 2001.  The Board 
finds that, in this case, the veteran should not be held 
responsible for a debt created by action of a VA office in 
authorizing a dependent's retroactive educational assistance 
award for the same period of time in which the veteran was 
already receiving additional dependency compensation for that 
dependent.  In fact, the record shows that the veteran 
himself called VA on August 31, 2001 to check on the status 
of the DEA claim, which was filed in June 2001.  The Board 
does not find that there was anything more the veteran could 
do to stop the creation of the overpayment.  Moreover, there 
was no attempt to offset the Chapter 35 award or to minimize 
or avoid the creation of the debt in this case by VA.  
Clearly, the law provides that the payment of both a 
dependency allowance as part of a veteran's disability 
compensation benefits and educational assistance under 
Chapter 35 constitutes a duplication of benefits that is 
strictly prohibited after the child has elected to receive 
the latter benefit.  See 38 U.S.C.A. § 3562; 38 C.F.R. 
§§ 3.667(f), 3.707, 21.3023.   

The Board notes further that it appears that the veteran only 
learned of the son's award and the veteran's overpayment when 
he was informed of the erroneous payment of duplicate 
benefits in the RO's February 2002 letter.  The Board also 
notes that he was not charged with an overpayment until 
February 2002 despite the fact that the RO was apparently 
notified of the Chapter 35 award in December 2001.  It is 
reasonable for the veteran to assume that VA had made proper 
adjustments to his compensation benefits once his son had 
been awarded Chapter 35 benefits or would make proper 
adjustments, and particularly since VA had done so in the 
past with respect to his previous encounters with VA 
administrative error in dealing with DEA benefits.  Thus, the 
Board finds that VA is primarily at fault in the creation of 
the overpayment at issue.

With regard to the other elements of equity and good 
conscience, the remaining elements are not in the veteran's 
favor.  Given that the veteran's child was being paid Chapter 
35 benefits, the recovery of the overpayment would not defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended, namely, payment of 
additional compensation on the basis of the child of the 
veteran's educational pursuits.  Waiver of recovery of the 
overpayment would constitute an unjust enrichment to the 
veteran by essentially paying two benefits with the same 
purpose twice.  The evidence does not show that the veteran 
incurred a legal obligation or changed his position to his 
detriment in reliance upon the receipt of VA benefits.  

The last element of equity and good conscience is whether the 
veteran would suffer undue financial hardship if forced to 
repay the debt at issue.  The Board has reviewed the 
veteran's Financial Status Report and does not find that 
collection of the debt would seriously impair the veteran's 
ability to discharge his responsibility to provide 
necessities such as food, clothing, shelter, and medical 
care.  Based on these financial records, the veteran appears 
to have sufficient income to meet the basic necessities of 
the veteran and his family.  Therefore, financial hardship is 
not apparent from the record.

The Board, however, finds that in weighing all of the 
elements of equity and good conscience, the element of fault 
on the part of VA in this case outweighs the elements that 
are not in the veteran's favor.  For these reasons, the Board 
finds that recovery of the overpayment in this case would be 
against equity and good conscience and waiver of recovery of 
an overpayment of additional dependency compensation benefits 
in the amount of $1,244.80 is warranted.


ORDER

Waiver of recovery of an overpayment of VA dependency 
compensation benefits in the amount of $1,244.80, plus 
accrued interest, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



